  Case 17-36704         Doc 42     Filed 12/04/18 Entered 12/04/18 08:58:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36704
         LINDA J GRAHAM
         DONALD J GRAHAM
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/11/2017.

         2) The plan was confirmed on 03/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36704       Doc 42       Filed 12/04/18 Entered 12/04/18 08:58:29                   Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $4,634.10
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $4,634.10


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $211.15
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $211.15

Attorney fees paid and disclosed by debtor:                $2,650.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim       Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICAN EXPRESS                Unsecured           0.00           NA            NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP   Unsecured           0.00           NA            NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP   Unsecured           0.00           NA            NA            0.00       0.00
AMERICAN HONDA FINANCE CORP     Unsecured           0.00           NA            NA            0.00       0.00
AMERICAN HONDA FINANCE CORP     Secured              NA     12,081.37      12,081.37           0.00       0.00
ATG CREDIT                      Unsecured         265.00           NA            NA            0.00       0.00
ATG CREDIT                      Unsecured         158.00           NA            NA            0.00       0.00
ATG CREDIT                      Unsecured         138.00           NA            NA            0.00       0.00
CAPITAL ONE                     Unsecured           0.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         102.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured           0.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured           0.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured           0.00           NA            NA            0.00       0.00
CARDWORKS/CW NEXUS              Unsecured           0.00           NA            NA            0.00       0.00
CAVALRY PORTFOLIO SVCS LLC      Unsecured      4,110.00            NA            NA            0.00       0.00
CBUSASEARS                      Unsecured           0.00           NA            NA            0.00       0.00
CHASE                           Unsecured           0.00           NA            NA            0.00       0.00
CHASE                           Unsecured           0.00           NA            NA            0.00       0.00
CITIBANK NA                     Unsecured           0.00        209.56        209.56           0.00       0.00
Comenity Bank                   Unsecured           0.00           NA            NA            0.00       0.00
DISCOVER BANK                   Unsecured           0.00           NA            NA            0.00       0.00
FIRST MIDWEST BANK              Unsecured      2,107.00            NA            NA            0.00       0.00
FIRST PREMIER BANK              Unsecured           0.00           NA            NA            0.00       0.00
Kohls/Capone                    Unsecured           0.00           NA            NA            0.00       0.00
LOYOLA MEDICINE                 Unsecured         957.08           NA            NA            0.00       0.00
LOYOLA UNIVERSITY MED CTR       Unsecured           0.00           NA            NA            0.00       0.00
LOYOLA UNIVERSITY MED CTR       Unsecured           0.00           NA            NA            0.00       0.00
LVNV FUNDING                    Unsecured            NA       1,329.02      1,329.02           0.00       0.00
Mabt/Contfin                    Unsecured           0.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured      2,271.00            NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         204.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-36704        Doc 42      Filed 12/04/18 Entered 12/04/18 08:58:29                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
MIDLAND FUNDING                Unsecured      1,137.00           813.89        813.89           0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         153.00             NA            NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          58.00             NA            NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          50.00             NA            NA            0.00        0.00
ONEMAIN FINANCIAL              Unsecured           0.00        5,595.05      5,595.05           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         587.00             NA            NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured           0.00             NA            NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured           0.00          587.11        587.11           0.00        0.00
RS CLARK & ASSOCIATES          Unsecured      1,163.00              NA            NA            0.00        0.00
SPRINGLEAF HOME EQUITY         Secured       93,906.86       33,614.12     68,915.75            0.00        0.00
SPRINGLEAF HOME EQUITY         Secured              NA       35,301.63     35,301.63       4,422.95         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00        0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00        0.00
Tidewater Motor Credit         Unsecured           0.00             NA            NA            0.00        0.00
TRIBUTE                        Unsecured           0.00             NA            NA            0.00        0.00
US EMPLOYEES CREDIT UNION      Unsecured         397.00        1,024.56      1,024.56           0.00        0.00
WELLS FARGO AUTO FINANCE       Unsecured           0.00             NA            NA            0.00        0.00
WORLDS FOREMOST BANK           Unsecured           0.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $68,915.75                 $0.00                  $0.00
      Mortgage Arrearage                              $35,301.63             $4,422.95                  $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00                  $0.00
      All Other Secured                               $12,081.37                 $0.00                  $0.00
TOTAL SECURED:                                       $116,298.75             $4,422.95                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                     $0.00                $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $9,559.19                $0.00                $0.00


Disbursements:

       Expenses of Administration                                $211.15
       Disbursements to Creditors                              $4,422.95

TOTAL DISBURSEMENTS :                                                                           $4,634.10



UST Form 101-13-FR-S (09/01/2009)
  Case 17-36704         Doc 42      Filed 12/04/18 Entered 12/04/18 08:58:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
